Opinion issued April 7, 2005        














 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00203-CR
____________

SONYA PATRICE ROSS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 996893




MEMORANDUM  OPINION

               According to the clerk’s record filed in this appeal, appellant was charged
by indictment with obtaining drugs by fraud.  On October 14, 2004, appellant plead
guilty.  The court made no finding of guilt and granted 2 years community service. 
No appeal was taken from that judgment.
               The State filed a motion to revoke community supervision on January 27,
2005.  After a hearing on February 1, 2005, the trial court did not revoke appellant’s
community supervision, but entered an order  modifying the probationary conditions. 
Appellant filed a pro se notice of appeal from that order.
               No appeal may be taken from an order modifying the conditions of
community supervision.  Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977);
Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.—Houston [1st Dist.] 1999, pet.
ref’d).
               Therefore, we dismiss this appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).